        Case 1:18-cr-00120-SPW Document 74 Filed 04/27/20 Page 1 of 2



VERNON E. WOODWARD
WOODWARD LAW FIRM, PLLC
49 North 15th Street, Suite 1
P. O. Box 1657
Billings, MT 59103-1657
Telephone: (406) 294-5585
Facsimile: (406) 294-5586
vern@woodwardlaw-mt.com




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

UNITED STATES OF AMERICA,                )       Cause No. CR-18-120–BLG-SPW
                                         )
                    Plaintiff,           )
                                         )
      vs.                                )       MOTION TO VACATE CHANGE
                                         )       OF PLEA HEARING
VICTOR ELVIN LOPEZ,                      )
                                         )
                    Defendant.           )


      Defendant hereby moves the Court to vacate the change of plea hearing set

for April 28, 2020, and to reset this matter for trial.

      RESPECTFULLY SUBMITTED this 27th day of April, 2020.


                                         /s/ Vernon E. Woodward
                                         Vernon E. Woodward



                                             1
             Case 1:18-cr-00120-SPW Document 74 Filed 04/27/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

      I hereby certify that on April 27, 2020, a copy of the foregoing document
was served on the following persons by the following means:

     1, 2         CM-ECF
                  Hand Delivery
                  Fax
      3           Mail
                  E-Mail

1.          CLERK, U.S. DISTRICT COURT

2.          BRYAN DAKE,
            Assistant United States Attorney
            United States Attorney’s Office
            2601 2nd Avenue North, Ste. 3200
            Billings, Montana 59101
                 Counsel for the United States

3.          Victor Elvin Lopez,
                 Defendant

                                             /s/ Vernon E. Woodward




                                             2
